               Case 4:21-cv-06190-JST Document 24-1 Filed 09/10/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11                                       OAKLAND DIVISION
12 Serafin “Stefan” Jose Perez Jr.,                   Case No. 21-cv-6190-JST
13
                           Plaintiffs,                [PROPOSED] ORDER DISMISSING
14                                                    PLAINTIFF’S COMPLAINT AGAINST
     v.                                               DEFENDANTS CITY OF PETALUMA
15                                                    AND THE PETALUMA CITY COUNCIL
16 The City of Petaluma, California, and
     the Petaluma City Council,
17
                           Defendants.
18

19
20            Having reviewed the parties’ Stipulation and GOOD CAUSE appearing therefore,
21 Plaintiff’s Complaint, against Defendants City of Petaluma and the Petaluma City Council, is

22 hereby dismissed with prejudice.

23            IT IS SO ORDERED.
24
     Dated:
25                                            Honorable Jon S. Tigar
26                                            United States District Court Judge

27

28
